                Case 1:18-cv-08144-PAE Document 69
                                                70 Filed 04/15/20 Page 1 of 2




                                            THE CITY OF NEW YORK                      DOMINIQUE F. SAINT -FORT
                                                                                         Assistant Corporation Counsel
JAMES E. JOHNSON
Corporation Counsel
                                           LAW DEPARTMENT                            Labor & Employment Law Division
                                                  100 CHURCH STREET                                     (212) 356-2444
                                                  NEW YORK, NY 10007                              dosaint@law.nyc.gov




                                                                  April 15, 2020

     BY ECF
     Hon. Paul A. Engelmayer
     United States District Judge
     United States District Court
     Southern District of New York
     40 Foley Square
     New York, NY 10007

                      Re: Fitchett v. City of New York, et al.
                          18-CV-8144 (PAE)

     Dear Judge Engelmayer:

                    I am an Assistant Corporation Counsel in the office of James E. Johnson,
     Corporation Counsel of the City of New York, attorney for Defendants in the above-referenced
     action. I write to request that Your Honor extend the time for Defendants to file their motion for
     summary judgment from April 20, 2020 until May 4, 2020. Plaintiff’s counsel has consented to
     Defendants’ request.

                     Pursuant to the March 2, 2020 scheduling order, the parties filed their Joint
     Statement of Facts on March 16, 2020. Defendants, however, require additional time to file their
     motion for summary judgement. As explained in Defendant’s March 30, 2020 letter, individual
     defendant, Thomas Galati, Chief of NYPD’s Intelligence Bureau, was not deposed by Plaintiffs
     in this action. As such, Defendants have been in the process of getting a declaration from Chief
     Galati in support of their motion. However, on April 13, 2020 the undersigned was informed
     that Chief Galati experienced a death of an immediate family member and will not be able to
     review his declaration by April 20, 2020, the date Defendants’ motion is currently due, and
     therefore additional time is required.

                  This is Defendants’ second request for an extension of time to file their motion for
     summary judgment. If this request is granted, Defendants propose the following briefing
     schedule: Defendants will file their motion for summary judgment on May 4, 2020; Plaintiff's
           Case 1:18-cv-08144-PAE Document 69
                                           70 Filed 04/15/20 Page 2 of 2



opposition brief would be due May 26, 2020; and Defendants’ reply brief would be due June 4,
2020.

                Thank you for Your Honor’s consideration of this request.

                                                           Respectfully submitted,
                                                           /s/ Dominique F. Saint-Fort
                                                           Dominique F. Saint-Fort
                                                           Assistant Corporation Counsel
cc:     Marshall Bellovin (via ECF)
        BALLON STOLL BADER &
        NADLER, P.C.
        729 Seventh Avenue, 17th Floor
        New York, NY 10019
        (212)575-7900



      Granted. The Court sends its condolences to Chief Galati and his family and hopes
      that counsel and their families are safe and well during this challenging time.

             SO ORDERED.

                              
                          __________________________________
                                PAUL A. ENGELMAYER
                                United States District Judge



      April 16, 2020




                                               -2-
